DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENTS
The information disclosure statement (IDS) submitted on 01 March 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.

CLAIM STATUS
Claims 1-15 were originally filed.
Claims 16-24 are newly added.
Claims 1-24 are now pending and in condition for allowance for the reasons set forth herein.
ALLOWABLE SUBJECT MATTER
Claims 1-24 are allowed.
The following is the Examiner’s Statement of Reasons for Allowance:
Re claim 1, Applicant’s claims encompass an invention that the prior art does not disclose, teach, or otherwise render obvious.  More specifically, Applicant recites, 
A communication unit comprising: 
a plurality of cascaded devices that comprise at least one master device and at least one slave device configured in a master-slave arrangement; 
wherein the communication unit is characterized in that: 
the at least one master device comprises a modulator circuit configured to: 
receive a system clock signal and a frame start signal; 
modulate the system clock signal with the frame start signal to produce a modulated master-slave clock signal; and 
transmit the modulated master-slave clock signal to the at least one slave device; and 
the at least one slave device comprises a demodulator circuit configured to: 
receive and demodulate the modulated master-slave clock signal; and 
re-create therefrom the system clock signal and the frame start signal. (emphasis added)

As best understood within the context of Applicant’s claimed invention as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.
	For example, Aiello et al. (US 2005/0237966, “AIELLO”) discloses a radar clock synchronization system in a master slave configuration.  However AIELLO, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Furthermore, Dennis et al. (US 2011/0109360, “DENNIS”) discloses a similar radar device timing synchronization system.  However, like AIELLO, DENNIS, as best 
	Further still, Breitfuss et al. (CN 104052587 A, “BREITFUSS”) discloses a method for clock synchronization in an RFID device.  However, like AIELLO and DENNIS, BREITFUSS, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
Accordingly, independent claim 1 is deemed allowable over the prior art.  Independent claims 15 and 20 encompass the same or substantially the same scope as claim 1 and are therefore allowable for at least the same reasons discussed above.  The remaining dependent claims are each allowable based at least on their respective dependency to either of claims 1, 15 or 20.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 


/Thomas M Hammond III/Primary Examiner, Art Unit 3648